Citation Nr: 1402167	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE
Entitlement to a compensable rating for the service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in July 2011.

The Veteran provided testimony at a January 2013 hearing before the undersigned Veterans Law Judge held in Washington, DC.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

At a January 2013 hearing, the Veteran testified that he was participating in a research study regarding hearing loss at the Walter Reed National Military Medical Center.  

The Veteran noted that his hearing loss was being studied to collect data.  He also reported being scheduled to visit his audiologist at VA during the following week.  He reported visiting the doctor every three months at VA and having had at least two audiology examinations.  

Thus, the RO should attempt to obtain copies of all outstanding treatment records referable to the service-connected bilateral hearing loss.  The RO should request that the Veteran provide information referable to any other VA or non-VA treatment rendered the Veteran for his service-connected bilateral hearing loss after October 7, 2009.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall make reasonable efforts to contact the Veteran in order to request that he provide sufficient information and authorization so that copies of all outstanding treatment records or examination testing referable to the service-connected bilateral hearing loss can be obtained and associated with the record.  This should include any available records from the Walter Reed National Military Medical Center.

The letter should invite the Veteran to submit any other medical evidence or treatment records in support of his claim for increase.

2.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  After completing all indicated development, the RO shall readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

